Citation Nr: 0804280	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-44 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to TDIU.  In October 
2005, the veteran testified before the undersigned Veterans 
Law Judge at a Board videoconference hearing at the RO.  A 
transcript of the hearing is of record.

The Board remanded this case for additional development in 
May 2006.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
varicose veins of the left lower extremity rated as 40 
percent disabling and varicose veins of the right lower 
extremity rated as 40 percent disabling, for a combined 
rating of 70 percent (with the bilateral factor).

2.  The preponderance of the medical evidence of record 
demonstrates that the veteran is not unemployable due to his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  The RO provided the appellant 
with notice pursuant to Dingess v. Nicholson in May 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2006 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to whether the 
veteran's service-connected disabilities render him 
unemployable, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that his service-connected varicose vein 
disabilities prevent him from obtaining gainful employment.  
He testified that his legs swell and he cannot stand for long 
periods of time and has to sit down about 5 to 10 times per 
day to relieve the swelling and pain.  He indicated that when 
he is sitting he also has pain because of poor circulation 
and swelling.  He mentioned that his highest level of 
education completed was the eighth grade.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).

The veteran meets the schedular requirements for TDIU as he 
has two 40 percent ratings for varicose veins in each leg for 
a combined rating of 70 percent (with the bilateral factor 
under 38 C.F.R. § 4.26).  

The determinative issue, therefore, is whether he is shown to 
be unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The favorable evidence consists of a December 2004 medical 
statement from the veteran's private physician that the 
veteran is unable to engage in any gainful employment because 
of his inability to stand due to blood clots from severe 
varicose veins. 

A March 2005 VA examination report noted that the veteran 
last worked as a meat cutter in 1991 and had been doing meat 
cutting jobs for 15 years.  The examiner provided a physical 
examination of the veteran and concluded that the veteran 
could not work at a job which required prolonged standing and 
prolonged walking.

The unfavorable evidence consists of an October 2003 VA 
examination report, which notes the veteran's assertion that 
he had lost job after job because he was unable to maintain 
productivity.  He reportedly experienced pain and swelling in 
his legs from prolonged standing; but sitting provided 
"some" relief.  The VA examiner noted a review of the 
claims file and found that the veteran would not be inhibited 
from gainful employment based, in pertinent part, on his deep 
vein thrombosis or varicose veins.  The examiner noted that 
his employment might be limited to a sitting position or he 
might not be able to do something that required a lot of 
ambulation.  The examiner further noted that the finding of 
employability was based strictly on physical diagnosis.  

In June 2006, the same VA examiner performed another 
examination of the veteran to specifically address the impact 
the veteran's service-connected disability had on all 
employment, not just employment that would require him to 
stand or walk.  The examiner indicated that the claims file 
was reviewed.  The veteran reported that he last held a job 
in 1986 when he was a meat cutter and that he was a butcher 
by trade.  He did this for 15 years and prior to that had 
worked at another company.  He reported that he tried to get 
exercise walking four times around an indoor track, resting, 
and then proceeding and that he was able to do chores around 
the home such as empty trash, do dishes, vacuum, and do 
house-cleaning chores.  He indicated that he had pain in his 
legs that was mostly severe and constant and also had 
swelling on a daily basis.  He mentioned that although he had 
been wearing his compression hose, he still had some 
swelling, but it was reduced.  He further mentioned that the 
pain and swelling occurred with sitting or standing and that 
symptoms were relieved with elevation or lying on his back.  
The examiner stated that it would be inappropriate to 
recommend the veteran go home and lie down and not do 
anything, as deep vein thromboses typically occurred when a 
person had been stationary, such as someone who had been on a 
long bus ride or someone who had been bedridden after a 
surgery, or something of that nature.  Likewise, the examiner 
did not recommend that the veteran select the type of 
employment such as factory work on concrete floors where he 
was on his feet eight hours a day, walking up and down 
stairs.  That too, would be medically inappropriate.  The 
veteran would, however, be capable of performing work where 
he could get up and walk around periodically throughout the 
day, such as any desk job.  The examiner mentioned that she 
was unaware of many desk jobs that required one to sit all 
day or very few sedentary types of employment where one could 
not get up and ambulate periodically throughout the day.  The 
examiner noted that the veteran would be an ideal candidate 
for vocational rehabilitation based on his service-connected 
disability and that she would not deem the veteran as 
unemployable strictly on his varicose veins.

The unfavorable evidence in this case outweighs the favorable 
evidence.  The medical evidence shows that the veteran's 
varicose veins definitely affect his employability in that he 
is not suited for a job that requires prolonged standing or 
walking around.  The veteran is not shown to be unemployable 
due to his varicose veins, however.  Specifically, the 
October 2003 and June 2006 examination reports show the 
veteran's varicose veins do not prevent him from obtaining a 
job that allows him to mostly sit and get up and walk around 
occasionally.  Although the veteran stated that he only found 
relief when lying down, essentially asserting that no job 
would accommodate this, thus rendering him unemployable, the 
VA examiner found on the contrary that lying down was not 
recommended and could lead to deep vein thrombosis.  

It is significant that the two opinions which provide some 
support for the veteran's claim specifically noted that the 
veteran could not work at a job that required him to be on 
his feet at all times, but did not state that he was unable 
to perform a job which did not require him to be on his feet 
at all times.  Moreover, the private physician specifically 
noted that the veteran took medication for his psychiatric 
condition, for which the veteran is not service connected, as 
a basis for his conclusion that the veteran was unemployable.  
While the veteran reportedly had an eighth grade education 
and limited experience in meat cutting, he was recommended as 
an ideal candidate for vocational rehabilitation.  

Although the veteran has argued that his varicose veins of 
the legs cause him to be unemployable, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that the veteran is 
not unemployable due solely to his varicose veins.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for 
entitlement to a TDIU; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.
ORDER

Entitlement to a TDIU is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


